Case 9:21-cv-80716-RKA Document 7 Entered on FLSD Docket 04/19/2021 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                     Civil Action No. 9:21-cv-80716-RKA


  TULLIA HEISSENBERG, an individual,
         Plaintiff,
  v.
  JOHN DOE, an individual;
        Defendant.
  ________________________________________/

                       RENEWED EMERGENCY MOTION FOR
                 TEMPORARY RESTRAINING ORDER WITHOUT NOTICE
                         AGAINST DEFENDANT JOHN DOE

         Plaintiff TULLIA HEISSENBERG, an individual (“Plaintiff”), by and through undersigned

  counsel and pursuant to Federal Rule of Civil Procedure 65(b) as well as Section 10A of the Court’s

  Administrative Procedures for Electronically Filing Documents, hereby respectfully renews her

  request that this Court enter without notice to Defendant JOHN DOE, an individual, a Temporary

  Restraining Order (TRO) against him freezing his assets -- including the JOHN DOE Wallet

  Addresses and any JOHN DOE Secondary Addresses (defined below) maintained by him, for him,

  or by any entity under his control.

         In support of the renewed request for a TRO herein, Plaintiff alleges as follows:

                                          FACTUAL BACKGROUND

         Plaintiff is a retired senior citizen who lost approximately Four Million Four Hundred

  Thousand Dollars ($4,400,000.00) worth of cryptocurrency in an ongoing identity theft crime called

  “SIM swapping” or “SIM hijacking.” 1 After insiders at Plaintiff ’s mobile telephone service provider



  1
   Docket Entry No. (“DE”) 1 [Complaint] at ¶ 1. See also, Declaration of TULLIA HEISSENBERG
  (Dated: April 14, 2021) [the “Heissenberg Decl.”], a copy of which is attached hereto as Exhibit “A”.

                                                   SILVER MILLER
                      11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                www.SilverMillerLaw.com
Case 9:21-cv-80716-RKA Document 7 Entered on FLSD Docket 04/19/2021 Page 2 of 13
                                                                                        Civil Action No. 9:21-cv-80716-RKA


  (Metro by T-Mobile) allowed and processed five unauthorized transfers (“SIM swaps”) within a six-

  month period of her mobile telephone service, Defendant JOHN DOE -- while controlling Plaintiff’s

  cellphone number -- was able to access Plaintiff’s account at cryptocurrency exchange BlockFi, where

  Plaintiff stored a valuable cryptocurrency portfolio. 2

            Commencing on or about March 1, 2021 at 20:01 UTC, JOHN DOE withdrew from

  Plaintiff’s BlockFi account the following cryptocurrency assets -- all without Plaintiff’s knowledge or

  authorization -- and deposited those stolen assets into two cryptocurrency wallets owned or controlled

  by or for JOHN DOE: bc1qdjkc4e3u8jup6axtda560z720vapq5p34pmwgu (the “JOHN DOE BTC

  Wallet”) and 0xC51f0cbf92030F50829B244f8D876d5843b8A955 (the “JOHN DOE ETH Wallet”)

  (collectively, the “JOHN DOE Wallet Addresses”), to wit: 3

                         Transfer Date           Asset sent to                    JOHN DOE
                   #                             JOHN DOE
                            (UTC)                                                Wallet Address
                                                Wallet Address
                                                      or
                                                 Fee Charged
                   1       2021-03-01             4.9975 BTC            bc1qdjkc4e3u8jup6axtda560z
                           20:01:47Z                                    720vapq5p34pmwgu
                   2       2021-03-01            0.0025 BTC
                           20:01:47Z            Withdrawal Fee
                   3       2021-03-01            99.9985 ETH            0xC51f0cbf92030F50829B244
                           20:01:52Z                                    f8D876d5843b8A955
                   4       2021-03-01            0.0015 ETH
                           20:01:52Z            Withdrawal Fee
                   5       2021-03-01            99.9985 ETH            0xC51f0cbf92030F50829B244
                           20:01:54Z                                    f8D876d5843b8A955
                   6       2021-03-01            0.0015 ETH
                           20:01:54Z            Withdrawal Fee
                   7       2021-03-01            99.9985 ETH            0xC51f0cbf92030F50829B244
                           20:01:56Z                                    f8D876d5843b8A955


  2
      Heissenberg Decl. at ¶ 4 (citing Complaint at ¶¶ 30-47, 48).
  3
      Id. (citing Complaint at ¶ 49).
                                                             -2-
                                                     SILVER MILLER
                        11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                  www.SilverMillerLaw.com
Case 9:21-cv-80716-RKA Document 7 Entered on FLSD Docket 04/19/2021 Page 3 of 13
                                                                                 Civil Action No. 9:21-cv-80716-RKA



             8      2021-03-01            0.0015 ETH
                    20:01:56Z            Withdrawal Fee
             9      2021-03-01            99.9985 ETH            0xC51f0cbf92030F50829B244
                    20:01:59Z                                    f8D876d5843b8A955
            10      2021-03-01            0.0015 ETH
                    20:01:59Z            Withdrawal Fee
            11      2021-03-01            99.9985 ETH            0xC51f0cbf92030F50829B244
                    20:02:01Z                                    f8D876d5843b8A955
            12      2021-03-01            0.0015 ETH
                    20:02:01Z            Withdrawal Fee
            13      2021-03-01            99.9985 ETH            0xC51f0cbf92030F50829B244
                    20:02:04Z                                    f8D876d5843b8A955
            14      2021-03-01            0.0015 ETH
                    20:02:04Z            Withdrawal Fee
            15      2021-03-01            99.9985 ETH            0xC51f0cbf92030F50829B244
                    20:02:16Z                                    f8D876d5843b8A955
            16      2021-03-01            0.0015 ETH
                    20:02:16Z            Withdrawal Fee
            17      2021-03-01            99.9985 ETH            0xC51f0cbf92030F50829B244
                    20:02:18Z                                    f8D876d5843b8A955
            18      2021-03-01            0.0015 ETH
                    20:02:18Z            Withdrawal Fee
            19      2021-03-01             4.9975 BTC            bc1qdjkc4e3u8jup6axtda560z
                    20:02:45Z                                    720vapq5p34pmwgu
            20      2021-03-01            0.0025 BTC
                    20:02:45Z            Withdrawal Fee
            21      2021-03-01             4.9975 BTC            bc1qdjkc4e3u8jup6axtda560z
                    20:03:06Z                                    720vapq5p34pmwgu
            22      2021-03-01            0.0025 BTC
                    20:03:06Z            Withdrawal Fee
            23      2021-03-01            49.9985 ETH            0xC51f0cbf92030F50829B244
                    20:03:32Z                                    f8D876d5843b8A955
            24      2021-03-01            0.0015 ETH
                    20:03:32Z            Withdrawal Fee
            25      2021-03-01            49.9985 ETH            0xC51f0cbf92030F50829B244
                    20:03:39Z                                    f8D876d5843b8A955
            26      2021-03-01            0.0015 ETH
                    20:03:39Z            Withdrawal Fee

                                                      -3-
                                              SILVER MILLER
                 11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                           www.SilverMillerLaw.com
Case 9:21-cv-80716-RKA Document 7 Entered on FLSD Docket 04/19/2021 Page 4 of 13
                                                                                    Civil Action No. 9:21-cv-80716-RKA



               27      2021-03-01            49.9985 ETH            0xC51f0cbf92030F50829B244
                       20:03:43Z                                    f8D876d5843b8A955
               28      2021-03-01            0.0015 ETH
                       20:03:43Z            Withdrawal Fee
               29      2021-03-01            49.9985 ETH            0xC51f0cbf92030F50829B244
                       20:03:45Z                                    f8D876d5843b8A955
               30      2021-03-01            0.0015 ETH
                       20:03:45Z            Withdrawal Fee
               31      2021-03-01            49.9985 ETH            0xC51f0cbf92030F50829B244
                       20:03:47Z                                    f8D876d5843b8A955
               32      2021-03-01            0.0015 ETH
                       20:03:47Z            Withdrawal Fee
               33      2021-03-01            49.9985 ETH            0xC51f0cbf92030F50829B244
                       20:03:49Z                                    f8D876d5843b8A955
               34      2021-03-01            0.0015 ETH
                       20:03:49Z            Withdrawal Fee
               35      2021-03-01                 5 BTC             bc1qdjkc4e3u8jup6axtda560z
                       20:04:16Z                                    720vapq5p34pmwgu
               36      2021-03-01             4.9975 BTC            bc1qdjkc4e3u8jup6axtda560z
                       20:05:08Z                                    720vapq5p34pmwgu
               37      2021-03-01            0.0025 BTC
                       20:05:08Z            Withdrawal Fee
               38      2021-03-01             2.9975 BTC            bc1qdjkc4e3u8jup6axtda560z
                       20:40:19Z                                    720vapq5p34pmwgu
               39      2021-03-01            0.0025 BTC
                       20:40:19Z            Withdrawal Fee
               40      2021-03-03              0.024 BTC            bc1qdjkc4e3u8jup6axtda560z
                       21:53:20Z                                    720vapq5p34pmwgu
               41      2021-03-03            0.0025 BTC
                       21:53:20Z            Withdrawal Fee
               42      2021-03-03                8 ETH              0xC51f0cbf92030F50829B244
                       22:54:50Z                                    f8D876d5843b8A955

                                                                      28.0265 BTC
                        TOTALS
                                                                       1108 ETH

         As shown above, with almost every unauthorized withdrawal by JOHN DOE, Plaintiff’s

  BlockFi account was assessed a withdrawal fee that further diminished Plaintiff’s cryptocurrency
                                                         -4-
                                                 SILVER MILLER
                    11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                              www.SilverMillerLaw.com
Case 9:21-cv-80716-RKA Document 7 Entered on FLSD Docket 04/19/2021 Page 5 of 13
                                                                                        Civil Action No. 9:21-cv-80716-RKA


  holdings. In essence, the cryptocurrencies from Plaintiff’s BlockFi holdings that were used to pay the

  withdrawal fees were likewise stolen from Plaintiff, as they were forcibly taken from her without her

  knowledge or authorization. 4

            From the JOHN DOE Wallet Addresses, many of the stolen assets were then transferred to

  other wallets/accounts maintained by or for JOHN DOE (collectively, the “JOHN DOE Secondary

  Addresses”), to wit: 5

       #       Recipient                                                                          Asset and Tracing
             Cryptocurrency                       Destination Address
                                                                                                       Amount
               Exchange
       1                           bc1qfwxkmzln5g3g0n8vw5dqsv4vtxumh5xscyzr9l                       4.777099848 BTC
       2                            bc1qkjhlymppxz4g4h6xle8u6scd8d6tm8s657zqqy                      3.401842272 BTC
       3        Xapo.com             19JyAkHKh36sFduqK4hMsMZhU6ZDoLotW                              2.33906575 BTC
       4                              13jWBgfYQRs1pPwsWhk9jtvjfDMgdByknP                            2.20246077 BTC
       5                            bc1qe8esnkcwyvnnfe5f3ksfmj9eyktq9u0635lhuv                      1.478941262 BTC
       6                            327uTRES6ThXupKUAt1Xuk2pD9BiZaZ4wT                              1.10657357 BTC
       7          BitPay            15oRB2myPpq8h1jTdRDKE58WXPpSYgK6Qr                              1.105248136 BTC
       8         Poloniex             12vZ3fU66g4XTeomUYCEPp9rcsWjexgzR7                            0.497294128 BTC
       9         Binance             15cxBdcNYsdkTW6JoM3Q4xshRF6x8vYrEc                             0.41288896 BTC
      10         Coinbase          3LF1XGESznTATC7dMQ2zWmZdf4WEJCcehj                                      0.3 BTC
      11          Gemini             bc1qss5ejcqfrmjm9lfydshanhjkc7wnlhk4khlsj8                     0.250298812 BTC

      12         Binance            e86433d2068bd319a54128117849b511f3e0ed42                      1091.1566815047 ETH
      13        Coincheck            24ba1542f8a0a20e8251d096213384cfb0ee3dbc                      6.322870267 ETH
      14                             0c32245e86764a61de9feaad1315ac7ceaac70b2                      0.0135378573 ETH
      15                             85dbca0a9bfee831f266065b6142f9ed3b5b1dd7                      7.9214341878 ETH
      16                             a1b78d4c51c50f30c936c3f941c2e206b71b3983                      0.0005026098 ETH




  4
      Id. (citing Complaint at ¶ 50).
  5
      Id. (citing Complaint at ¶ 51).
                                                             -5-
                                                     SILVER MILLER
                        11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                  www.SilverMillerLaw.com
Case 9:21-cv-80716-RKA Document 7 Entered on FLSD Docket 04/19/2021 Page 6 of 13
                                                                                       Civil Action No. 9:21-cv-80716-RKA



      17                             f7dddfbdb3ea8e0cadf101f37fe08695a955e25c                     0.0180210793 ETH
      18         Binance            bfaa724c8fc49e490947e4c7c8d597b6336b67ac                      0.621182859 ETH
      19                             2fbbfe6e64d55168cf1ccfc993e61f2c4aa1ef06                     0.0239687943 ETH
      20                            9b5b25216601f065aacbe8e641fa897163a69c2b                      1.6162668327 ETH
      21                            6da237bb6942e5d807a5ac55e7d17e487688d5ee                      0.0329650529 ETH
      22                            31385d3520bced94f77aae104b406994d8f2168c                      0.0100385744 ETH

                                                                      17.87171351 BTC
                           TOTALS
                                                                    1107.73746962 ETH


            As a result of the foregoing scheme, Plaintiff has lost over $4,400,000.00 and is left trying to

  get answers to help her uncover where her funds are or where they went after they were stolen by

  JOHN DOE. Given these facts, Plaintiff commenced this action and is entitled to a Temporary

  Restraining Order freezing Defendant JOHN DOE’s assets -- including the JOHN DOE Wallet

  Addresses and any JOHN DOE Secondary Addresses maintained by him, for him, or by any entity

  under his control -- to preserve the status quo ante pending the outcome of this litigation.

                                               LEGAL ARGUMENT

      I.    Rule 65 Permits Entry of a Temporary Restraining Order Without Notice

            1.      Rule 65 permits this Court to enter a Temporary Restraining Order without notice to

  the adverse parties if “specific facts in an affidavit or a verified complaint clearly show that immediate

  and irreparable injury . . . will result to the movant before the adverse party can be heard in

  opposition.” 6 Further, the movant’s counsel must certify in writing “any efforts made to give notice

  and the reasons why it should not be required.” 7




  6
      Fed.R.Civ.P. 65(b)(1)(A).
  7
   Fed.R.Civ.P. 65(b)(1)(B). See also, Sun Commodities, Inc. v. Miami Produce Int’l Imp. & Exp., Corp., 2008
  U.S. Dist. LEXIS 85192 (S.D. Fla. Oct. 7, 2008).
                                                            -6-
                                                    SILVER MILLER
                       11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                 www.SilverMillerLaw.com
Case 9:21-cv-80716-RKA Document 7 Entered on FLSD Docket 04/19/2021 Page 7 of 13
                                                                                     Civil Action No. 9:21-cv-80716-RKA


          2.      As to the first prong of Rule 65(b)(1), Plaintiff’s declaration, summarized and cited

  above, shows the likelihood of immediate and irreparable injury or loss. Plaintiff was clearly victimized

  by Metro by T-Mobile and robbed by JOHN DOE; and the stone wall of obfuscation erected by the

  anonymous nature of cryptocurrency transactions significantly inhibits Plaintiff’s ability to trace her

  stolen funds or even identify JOHN DOE by his proper legal name at this point.

          3.      By freezing JOHN DOE’s assets -- including the JOHN DOE Wallet Addresses and

  any JOHN DOE Secondary Addresses to which JOHN DOE transferred any portion of the funds

  stolen from Plaintiff -- Plaintiff will have a foothold in her arduous climb to recovering her stolen

  cryptocurrency before JOHN DOE can further transfer it beyond Plaintiff’s reach.

          4.      With regard to the second prong of Rule 65(b)(1), a TRO is warranted without notice

  to JOHN DOE. JOHN DOE’s proper legal name is unknown at this point, and only through

  expedited discovery to the cryptocurrency exchanges at which the JOHN DOE Secondary Addresses

  maintained (the subject of a motion filed simultaneously herewith) might Plaintiff be able to uncover

  JOHN DOE’s name and a location -- either physical or electronic -- at which he can be apprised of

  the charges brought against him in this lawsuit so he may defend himself against those charges, if he

  so chooses.

          5.      Furthermore, Plaintiff certifies a deep concern that with each passing hour, JOHN

  DOE will dissipate any traceable funds, either into untraceable cryptocurrency accounts or to offshore

  entities organized in unknown locations.

   II.    The Court Can Issue an Injunction to Freeze Assets in this Action for Equitable Relief

          6.      Under the general rule, federal courts lack the authority to freeze assets of a defendant

  before the claims have been brought to judgment. See, Grupo Mexicano de Desarrollo S.A. v. Alliance Bond

  Fund, Inc., 527 U.S. 308, 322 (1999). “However, when the plaintiff is seeking equitable relief, as

  opposed to merely legal damages, the federal courts have the authority to issue a preliminary injunction

                                                          -7-
                                                  SILVER MILLER
                     11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                               www.SilverMillerLaw.com
Case 9:21-cv-80716-RKA Document 7 Entered on FLSD Docket 04/19/2021 Page 8 of 13
                                                                                      Civil Action No. 9:21-cv-80716-RKA


  in order to freeze the assets of a defendant if the requirements for a preliminary injunction are

  otherwise satisfied.” Clayton v. Heartland Resources, Inc., 2008 WL 5046806, at *4 (W.D. Ky. Nov. 21,

  2008) (citing Grupo, 527 U.S. at 324-325); see also, In re Focus Media, Inc., 387 F.3d 1077, 1084 (9th Cir.

  2004) (citations omitted). In Focus Media, the Ninth Circuit specifically noted that the rule against

  injunctive relief as articulated in Grupo Mexicano did not apply to the underlying claims for fraudulent

  conveyance and constructive trust, ultimately concluding that the trial court’s entry of a preliminary

  injunction had been proper. Id. at 1085.

          7.       Moreover, Rule 64 of the Federal Rules of Civil Procedure provides that when state

  law authorizes a prejudgment remedy to secure assets subject to a plaintiff’s state law claims, state law

  governs such relief. Rule 64, Fed.R.Civ.P.; Granny Goose Foods, Inc. v. Bhd. of Teamsters Local 70, 415

  U.S. 423, 436 n. 10 (1974).

          8.       Here, Plaintiff seeks equitable relief in addition to her legal remedies and is entitled to

  an injunction to maintain the status quo until the claims in the Complaint can be resolved. Amongst

  other claims and remedies sought, Plaintiff alleges violations of numerous common law torts

  (conversion, replevin, unjust enrichment), a federal statutory claim (violations of 18 U.S.C. §

  1030(a)(2)(C), 1030(a)(4), and 1030(a)(5)(C) [the “Computer Fraud and Abuse Act”]), and requests

  relief in the following form of equity:

               •   the equitable imposition of a constructive trust over the property taken from
                   Plaintiff that is currently held by Defendant JOHN DOE, an individual, in the
                   JOHN DOE Wallet Addresses and/or the JOHN DOE Secondary Addresses;
                   and [entry of an Order] that the wrongfully obtained property be restored to
                   Plaintiff.

          9.       Additionally, with regard to the claim for imposition of a constructive trust, Florida

  courts have authorized equitable injunctive relief to secure the assets subject to the claim. Friedman v.

  Heart Institute of Port St. Lucie, Inc., 863 So.2d 189, 192 (Fla. 2003); Briceño v. Bryden Investments, Ltd., 973

  So.2d 614, 617 (Fla. 3d DCA 2008) (and cases cited therein).

                                                           -8-
                                                   SILVER MILLER
                      11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                www.SilverMillerLaw.com
Case 9:21-cv-80716-RKA Document 7 Entered on FLSD Docket 04/19/2021 Page 9 of 13
                                                                                       Civil Action No. 9:21-cv-80716-RKA


          10.      In disputes strikingly similar to the instant action, both this court and others have

  awarded the equitable relief sought by Plaintiff here. See, Martinangeli v. Akerman, LLP, Case No. 1:18-

  cv-23607-UU, 2018 WL 6308705 (S.D. Fla. Sept. 14, 2018) (entering Temporary Restraining Order

  without notice to defendant whose assets were thereby frozen); Williams v. Doe, Case No. 6:21-cv-

  03074-RK (W.D. Mo. Apr. 1, 2021) at DE 18 (same), a copy of which is attached hereto as Exhibit “B”.

          11.      Accordingly, Plaintiff is entitled to a Temporary Restraining Order if the other

  requirements for a Temporary Restraining Order have been met. For the reasons described below,

  Plaintiff is entitled to such relief.

  III.    A Temporary Restraining Order Is Appropriate to Prevent Immediate and Irreparable Harm

          12.      In considering a Temporary Restraining Order, the Court must consider the following:

  (1) the likelihood of irreparable harm; (2) the unavailability of an adequate remedy at law; (3) the

  substantial likelihood of success on the merits; (4) the threatened injury to the petitioner outweighs

  the possible harm to the respondent; and (5) a temporary injunction will not disserve the public

  interest. City of Miami Beach v. Kuoni Destination Mgmt., Inc., 81 So. 3d 530, 532 (Fla. 3d DCA 2012); see

  also Siegel v. LePore, 234 F.3d 1163, 1179 (11th Cir. 2000), cert. denied, 531 U.S. 1005, 121 S. Ct. 510, 148

  L. Ed. 2d 478 (2000) (citations omitted). As shown below, Plaintiff satisfies each element of that

  standard.

  IV.     Plaintiff Has a Substantial Likelihood of Success on the Merits of Her Claims

          13.      The harms alleged in the Complaint, as well as the facts set forth in Plaintiff’s

  declaration, make clear that Plaintiff was victimized by Metro by T-Mobile as well as JOHN DOE

  who -- through actual fraud, misappropriation, conversion, theft, or other questionable means --

  obtained Plaintiff’s cryptocurrency, which in equity and good conscience JOHN DOE should not be

  permitted to hold.




                                                            -9-
                                                    SILVER MILLER
                       11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                 www.SilverMillerLaw.com
Case 9:21-cv-80716-RKA Document 7 Entered on FLSD Docket 04/19/2021 Page 10 of 13
                                                                                        Civil Action No. 9:21-cv-80716-RKA


            14.      Based on that fraudulent behavior, Plaintiff has asserted claims for: (1) conversion, (2)

  replevin, (3) violations of 18 U.S.C. § 1030(a)(2)(C), 1030(a)(4), and 1030(a)(5)(C) [the “Computer

  Fraud and Abuse Act”], and (4) unjust enrichment.

            15.      Moreover, any and all cryptocurrency assets held in either the JOHN DOE Wallet

  Addresses and any JOHN DOE Secondary Addresses to which JOHN DOE transferred any portion

  of the funds stolen from Plaintiff must be held in a constructive trust for Plaintiff’s benefit, as JOHN

  DOE is not entitled to the benefit of wrongfully misappropriated, converted, and stolen funds and

  cryptocurrency assets that were taken from Plaintiff.

            16.      In light of the foregoing, there is a high likelihood that Plaintiff will succeed on her

  claims.

            17.      As for Plaintiff’s request that a constructive trust be applied, Florida law provides that

  a constructive trust is appropriately imposed as follows:

                  [A] court of equity will raise a constructive trust and compel restoration where
                  one through actual fraud, abuse of confidence reposed and accepted, or through
                  order questionable means gains something for himself which equity and good
                  conscience he should not be permitted to hold.

  Quinn v. Phipps, 93 Fla. 803, 113 So. 419, 422 (Fla. 1930) (citations omitted). A constructive trust is

  “created by law to do equity under the circumstances without regard to intent.” Palmland Villas I Condo.

  Ass’n, Inc. v. Taylor, 390 So.2d 123, 125 (Fla. 4th DCA 1980). A constructive trust is therefore appropriately

  established “to right a wrong committed and to prevent unjust enrichment of one person at the

  expense of another either as a result of fraud, undue influence, abuse of confidence or mistake in the

  transaction.” In re Fin. Federated Title and Trust, Inc., 347 F.3d 880, 891 (11th Cir. 2003) (applying Florida law).

            18.      As such, success on the merits of Plaintiff’s common law claims is very likely.




                                                            - 10 -
                                                     SILVER MILLER
                        11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                  www.SilverMillerLaw.com
Case 9:21-cv-80716-RKA Document 7 Entered on FLSD Docket 04/19/2021 Page 11 of 13
                                                                                      Civil Action No. 9:21-cv-80716-RKA


   V.     Plaintiff Will Suffer Irreparable Harm if Defendant John Doe Is Not Enjoined

          19.      There is a significant risk that JOHN DOE may dissipate the money stolen from

  Plaintiff or simply transfer those funds into untraceable cryptocurrency accounts or to offshore

  entities organized in unknown locations.

          20.      Considering the speed with which cryptocurrency transactions are made as well as the

  anonymous nature of those transactions, it is imperative to freeze JOHN DOE’s assets, including those

  at COINBASE, to maintain the status quo to avoid dissipation of the money illegally taken from Plaintiff.

          21.      In fact, Plaintiff has discovered through cryptographic tracing that from either the

  JOHN DOE Wallet Addresses or the JOHN DOE Secondary Addresses (or both), the following

  assets have been transferred by JOHN DOE or someone believed to be acting at his behest as recently

  as the days immediately preceding the filing of this motion:

    #     Recipient                                                        Date and Time                 Asset and
        Cryptocurrency               Destination Address
                                                                            of Transfer                   Tracing
          Exchange                                                            (UTC)                       Amount
    1           Binance        1AVXFB3sxU3TNQcGMucUHrS                         2021-04-14            0.00038494 BTC
                                     1QeEoVqxzQg                                10:15:02
    2           Binance        1AVXFB3sxU3TNQcGMucUHrS                         2021-04-14            0.00057743 BTC
                                     1QeEoVqxzQg                                10:35:09
    3           Binance        1AVXFB3sxU3TNQcGMucUHrS                         2021-04-14            0.00057747 BTC
                                     1QeEoVqxzQg                                11:09:04
    4           Binance        1AVXFB3sxU3TNQcGMucUHrS                         2021-04-14            0.00032667 BTC
                                     1QeEoVqxzQg                                11:57:00

  The Destination Address 1AVXFB3sxU3TNQcGMucUHrS1QeEoVqxzQg is neither a previously-

  identified JOHN DOE Wallet Address or a previously-identified JOHN DOE Secondary Address,

  which further emphasizes the ease with which JOHN DOE is transferring Plaintiff’s stolen assets and

  the difficulty with which Plaintiff is faced in tracking down her stolen assets.




                                                          - 11 -
                                                   SILVER MILLER
                      11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                www.SilverMillerLaw.com
Case 9:21-cv-80716-RKA Document 7 Entered on FLSD Docket 04/19/2021 Page 12 of 13
                                                                                     Civil Action No. 9:21-cv-80716-RKA


   VI.    There Is Little Prejudice to Defendant Doe If the Temporary Restraining Order Is
          Entered

          22.     While Plaintiff would be severely prejudiced if JOHN DOE dissipates the funds

  wrongfully taken from Plaintiff, JOHN DOE faces no such prejudice. An order forbidding JOHN

  DOE from moving his assets will, at worst, delay JOHN DOE from shifting his purloined funds to

  an untraceable cryptocurrency accounts; and at best, will help maintain the status quo for Plaintiff to

  recover the valuable assets illegally obtained from Plaintiff’s cryptocurrency account.

  VII.    Plaintiff Has No Adequate Remedy at Law

          23.     Plaintiff’s only remedy to recover the funds fraudulently taken from her is through her

  right to equitable relief in the form of enjoining asset dissipation by JOHN DOE, beginning with

  imposition of a constructive trust to prevent the further dissipation of Plaintiff’s assets. A legal remedy

  for monetary relief alone will not adequately protect Plaintiff’s equitable ownership interest in those

  funds and assets that can disappear with the click of a computer mouse.

 VIII.    Entering a Temporary Restraining Order Is In the Public Interest

          24.     The public interest strongly supports entry of a Temporary Restraining Order here.

          25.     Moreover, entering a Temporary Restraining Order would actually serve the public

  interest by promoting the objectives of the Financial Crimes Enforcement Network [FinCEN] (a

  division of the U.S. Department of the Treasury) by providing assurance that courts will protect

  investors’ assets from theft and will aid investors in their recovery of stolen assets when they can be

  readily located and traced to specific locations, like the purloined investor assets in this action.

                                                 CONCLUSION

          For the foregoing reasons, Plaintiff TULLIA HEISSENBERG respectfully renews her request

  that this Court find that Plaintiff has satisfied the elements of her claim for preliminary injunctive

  relief and that the Court enter a Temporary Restraining Order without notice to Defendant JOHN


                                                         - 12 -
                                                  SILVER MILLER
                     11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                               www.SilverMillerLaw.com
Case 9:21-cv-80716-RKA Document 7 Entered on FLSD Docket 04/19/2021 Page 13 of 13
                                                                                      Civil Action No. 9:21-cv-80716-RKA


  DOE, freezing his assets -- including the JOHN DOE Wallet Addresses and any JOHN DOE

  Secondary Addresses to which JOHN DOE transferred any portion of the funds stolen from Plaintiff

  -- to preserve the status quo ante pending the full adjudication of Plaintiffs’ claims.


                                                                   Respectfully submitted,

                                                                   SILVER MILLER
                                                                   11780 W. Sample Road
                                                                   Coral Springs, Florida 33065
                                                                   Telephone:      (954) 516-6000

                                                                   By:
                                                                            DAVID C. SILVER
                                                                            Florida Bar No. 572764
                                                                            E-mail: DSilver@SilverMillerLaw.com
                                                                            JASON S. MILLER
                                                                            Florida Bar No. 072206
                                                                            E-mail: JMiller@SilverMillerLaw.com
                                                                            Counsel for Plaintiff
  Dated:    April 19, 2021




                                                          - 13 -
                                                   SILVER MILLER
                      11780 West Sample Road • Coral Springs, Florida 33065 • Telephone (954) 516-6000
                                                www.SilverMillerLaw.com
